I concur in the order.
The injunction in this case, though preventive in form, is mandatory in effect. Injunctions of this character are classed as mandatory injunctions. Delaware, L.  W.R.R. Co. v. Central Stock-Yard Co., 43 N.J. Eq. 71-75, 10 A. 490; County Commissioners of Washington County v. School Commissioners of Washington County, 77 Md. 283, 26 A. 115, 116.
In form the injunction before us restrains acts or threatened acts which are summed up in paragraph 5 thereof as follows: "And/or committing any breach whatsoever of the contracts set out in the complaint herein according to the legal effect thereof as pleaded or otherwise." *Page 249 
It will be readily seen that the effect of these restraints is to compel the company to perform the contract.
A "preventive injunction" is one that restrains the commission or continuance of some act of the defendant, while a "mandatory injunction" is one that requires him to do a particular act which is not merely incidental to the main purpose of the order. Goodrich v. Georgia R.  B. Co., 115 Ga. 340, 41 S.E. 659.
Commanding the performance of the contract is not an incidental feature of the temporary injunction in this case, but is its sole purpose. Such being the purpose of the injunction, it is mandatory.
It has been decided by this court that on an appeal from a temporary mandatory injunction the appellant is entitled as a matter of right to a stay of proceedings under the injunction upon the filing of a proper stay bond. State v. Ducker, 35 Nev. 214,127 P. 990.